Case 20-06070-sms        Doc 35    Filed 04/21/21 Entered 04/21/21 09:25:19            Desc Main
                                   Document     Page 1 of 3




  IT IS ORDERED as set forth below:



      Date: April 21, 2021
                                                          _________________________________

                                                                     Sage M. Sigler
                                                              U.S. Bankruptcy Court Judge

 ________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


 IN RE:
                                                    Case No. 14-75160-sms
 ANTHONY CARVER MCCLARN,                            Chapter 13

         Debtor.


 ANTHONY CARVER MCCLARN,

         Plaintiff,

 v.                                                 Adversary No. 20-06070-sms

 CITIZENS TRUST BANK and LOANCARE,
 LLC,

         Defendants.


           CONSENT ORDER GRANTING MOTION TO EXTEND DISCOVERY

         This matter is before the Court on the Parties’ Joint Motion to Extend Discovery. In the

Motion, the Parties request that the discovery deadline be extended through and including June 18,



                                                1
Case 20-06070-sms      Doc 35      Filed 04/21/21 Entered 04/21/21 09:25:19    Desc Main
                                   Document     Page 2 of 3



2021. The Court finds that good cause has been shown, and the Motion is hereby GRANTED.

Discovery shall now be completed by June 18, 2021.

                                            ###

CONSENTED TO:


  /s/ Christopher J. Sleeper (by                  /s/ Bret J. Chaness
  BJC w/ permission)                              BRET J. CHANESS (GA Bar No. 720572)
  CHRISTOPHER J. SLEEPER                          RUBIN LUBLIN, LLC
  GA Bar No. 700884                               3145 Avalon Ridge Place, Suite 100
  JEFF FIELD &                                    Peachtree Corners, GA 30071
  ASSOCAITES                                      (678) 281-2730 (Telephone)
  342 North Clarendon Avenue                      (470) 508-9203 (Facsimile)
  Scottdale, GA 30079                             bchaness@rlselaw.com
  (404) 499-2700
  contactus@fieldlawoffice.com                    Attorney for LoanCare, LLC

  Attorney for Anthony Carver
  McClarn




                                              2
Case 20-06070-sms      Doc 35   Filed 04/21/21 Entered 04/21/21 09:25:19   Desc Main
                                Document     Page 3 of 3



                                     DISTRIBUTION LIST


Bret J. Chaness
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071

Christopher J. Sleeper
Jeff Field & Associates
342 North Clarendon Avenue
Scottdale, GA 30079




                                             3
